Title: To James Madison from William Eaton, 26 December 1807
From: Eaton, William
To: Madison, James



December 26, 1807Extract of a letter from Morris B. Belknap dated Marietta Dec. 6th. 1807.

“There seem to be some portentous meteors moving in latent orbits in our political hemisphere.  On the 4th. instant passed this place Gen. Moreau, said to be on his way to Orleans.  About 15 or 20 minutes before sun rise I was going to my store, when I observed a barge heave in sight by the point of the island which lies above the town.  From their appearance I concluded they were standing for our landing.  Curiosity prompted me to wait their arrival.  They no sooner grazed upon the timbers of the wharf than they put off again and rowed with great speed.  The conjecture was that the Gen. did not know of their attempting to land until the concussion of the barge against the wharf alarmed him, when he ordered them to stand on.
If he be on a tour to view this fertile country as pretended, why should he pass Marietta in such haste; a town celebrated above all others in the west, for its pleasant situation and enterprise?  Why should he leave Philadelphia in such haste, so soon after Burr’s arrival there?  It appears to me, Sir; that "Something is rotten in the state of Denmark;" recalling to your recollection some observations I made to you at Richmond, that Burr’s plans were then progressing, I leave you to make your own comments."
I know not what consideration should attach to the movements of Gen. Moreau, but believe it my duty to communicate the above extract, which I recd. at Brimfield this 26. Dec. of 1807 I have the honor to remain very respectfully Sir, your Mo. Ob: servt:

William Eaton

